                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division




   United States of America,

             V.


                                                            Case No. l:19-cr-59
   Daniel Everette Hale,                                    Hon. Liam O'Grady

                         Defendant.                         UNDER SEAL



                                            ORDER


       This matter comes before the Court on the defendant's motion to compel the production

of documents and information. Dkt. 86. The motion was fully briefed, and after hearing

argument on November 15,2019,this Court took the matter under advisement. The issues are

now ripe for decision.

                                         I. Background


       The defendant, Daniel Hale, was indicted by a grand jury in the Eastern District of

Virginia on March 7,2019. Dkt. 1. On May 9, 2019, a Superseding Indictment was issued.

Dkt. 12. The Superseding Indictment sets forth general factual allegations, and includes five

counts: obtaining national defense information in violation of 18 U.S.C. § 793(c)(Count 1);

retention and transmission of national defense information(Count 2), and causing the

communication of national defense information (Count 3), both in violation of 18 U.S.C.

§ 793(e); disclosure of classified communication intelligence information in violation of 18

U.S.C. § 798(a)(3)(Count 4), and; theft of government property in violation of 18 U.S.C. § 641

(Count 5).
